Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/29/2022, with respect to the rejection(s) of claim(s) 1-4 and 20 under previous non-final rejection  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cordova (US Patent 4,574,842).
A second non-final rejection is issued to give Applicant a fair chance to respond to new art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordova (US Patent 4,574,842).

Regarding claim 1.

 Cordova discloses a multi-port, multi-mode valve, comprising: 


    PNG
    media_image1.png
    462
    893
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    717
    media_image3.png
    Greyscale

a housing ( as shown above) defining an internal cavity and comprising a plurality of ports, wherein each of the plurality of ports is in communication with the internal cavity, and wherein the plurality of ports includes a first inlet port (IP1), a second inlet port (IP2), a first outlet port )OP1), a second outlet port,(OP2) a third outlet port (OP3), and a fourth outlet port(OP4); and
 a shell body (32) rotatably disposed within the internal cavity to selectively provide fluid communication between the plurality of ports in six modes of operation ( as shown above the valve can be positioned to either a hot,cold or mixed mode of operation four 4 different devices).

Regarding claim 2. 
The multi-port, multi-mode valve of claim 1, wherein the plurality of ports are arranged symmetrically around the housing.

“As is illustrated in FIG. 6 the inlet holes 40 are arranged to each in each of four successive quadrants A, B. C, and D, each eight units wide measured in the circumferential direction. In quadrant A, inlet holes IH.sub.1 and IH.sub.2 are symmetrically located spaced apart by one unit. In quadrant B, inlet holes IH.sub.3 and IH.sub.4 are symmetrically located three units apart. Quadrants C and D respectively have inlet holes IH.sub.5 and IH.sub.6, and IH.sub.7 and IH.sub.8, respectively spaced as the inlet holes in quadrants A and B.”(Column 4 lines 36-46)


Regarding claim 20. 
 A method of directing fluid flow through the multi-port, multi- mode valve of claim 1, comprising: rotating the shell body within the internal cavity of the housing to provide fluid communication between the first inlet port and one or two of the first outlet port, the second outlet port, the third outlet port, or the fourth outlet port and between the second inlet port and one or two other of the first outlet port, the second outlet port, the third outlet port, or the fourth outlet port.

“In the respective orientations of the cup 32 and box 12 shown in FIG. 6, outlet ports OP.sub.3 and OP.sub.4 are respectively located immediately to the left and right of outlet holes OH.sub.3 and OH.sub.4. Thus, it can be seen that rotation of the cup 32 one unit to the right aligns inlet port IP.sub.1 with inlet hole IH.sub.1, and aligns outlet port OP.sub.4 with outlet hole OH.sub.4. Thus, with cold water being connected to inlet port IP.sub.1, cold water will be directed through the valve 10 to outlet port OP.sub.4. Rotation of cup 32 an additional unit to the right aligns inlet port IP.sub.2 with inlet hole IH.sub.3 while maintaining alignment of inlet port IP.sub.1 and inlet hole IH.sub.1 and alignment of outlet port OP.sub.4 and outlet hole OH.sub.4. With this orientation of the cup 32 and box 12, cold water and hot water respectively flow into the valve through inlet ports IP.sub.1 and IP.sub.2 respectively and out outlet port OP.sub.4 . If the cup 32 is rotated a third unit to the right, inlet port IP.sub.1 is no longer aligned with an inlet hole, while inlet port IP.sub.2 continues to be aligned with inlet hole IH.sub.3 and outlet port OP.sub.4 continues to be aligned with outlet hole OH.sub.4. Thus, in this orientation of the cup 32 and box 12, only hot water flows through the valve and out outlet port OP.sub.4.

(15) If the cup 32 is rotated to the left from the orientation as shown in FIG. 6 it can be seen from the symmetry of the arrangement that rotation by 1, 2 and 3 units aligns first inlet port IP.sub.1 and then inlet port IP.sub.2 with the respective inlet holes IH.sub.2 and IH.sub.4 while maintaining alignment between outlet port OP.sub.3 and outlet hole OH.sub.3 so that cold, mixed, and hot water are provided through outlet port OP.sub.3.

(16) If the cup 32 is rotated 180 degrees from that shown in FIG. 6 it can be seen by the symmetry of the arrangement of holes that rotation therefrom of the cup 32 by 1, 2 and 3 units to the left or right respectively provides cold, mixed and hot water through outlet ports OP.sub.2 and OP.sub.1.

(17) The placement of the various holes and ports may be modified in accordance with the invention. For example, the inlet and or outlet holes and ports may be located on the rear disk-shaped walls of the cup and box at different radii from the axis of rotation. The positions of the outlet holes 42 and the outlet ports 18 may be established substantially independently of the positions of the inlet holes 40 and inlet ports 16. It is necessary only that the positions of the individual outlet ports OP.sub.1, OP.sub.2, OP.sub.3, and OP.sub.4 be coordinated with the positions of the respective outlet holes OH.sub.1, OH.sub.2, OH.sub.3 and OH.sub.4.” (Column 5 lines 1-48)

The above Is seen to be the equivalent of the method step of claim 20.

Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753